Title: To Benjamin Franklin from David F. Barber, 6 February 1782
From: Barber, David F.
To: Franklin, Benjamin


May it please your Excellency
Ostend. February. 6th. 1782.
Haveing had the Missfortune to be taken about 6. months ago, and makeing my escape to this place, with a few American Bills of Exchange, On paris, which were forwarded to a french Gentleman, On paris, the 13th. day of Jany. past. The Gentleman they were forwarded to, presented them to your Excellency for acceptance, on the 19th. of Said month, and wrote to the Gentleman who is his Correspondent in this place, and who forwarded them to him that your Excellency was pleased to Say, it would be 12 days from the 19th. before you would Say whether you would Accept them Or not, which has put me to a very great Stand about them; as I am here (at 26 s(?) / Sterling per Week) without a single farthing to help myself with & Am Very Sorry to Say without a Second Shirt to my Back.
I shall be very much Obliged to your Excellency to Accept or Protest them and Send them Back to this place that I may know whether I am a Beggar Or anything above a Beggar.
I am your Excellency Most humble Servt.
David F. Barber
 
Addressed: For / His Excellency Dr. Benja. Franklin. / Ambassadour, Plenipoteniary, / From the United States of No. America, / residing, / at / Paris
Notation: Barber. David Fra: Ostende Fevr. 6. 1782.
